Citation Nr: 1455390	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-37 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals, fragment wound, right forearm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the September 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2012, the Board remanded the case to the AOJ to obtain a VA examination to evaluate the limitation of motion of the right forearm under Diagnostic Codes 5206-5208.  While shoulder range of motion was measured during a VA examination, it does not appear that forearm range of motion was measured.  Thus, the appeal must again be remanded so that another examination can be performed to obtain forearm range of motion findings.  See Stegall, 11 Vet. App. at 271.

Pursuant to the September 2012 remand, the examiner was also to report any neurological abnormalities associated with the in-service gunshot wound.  The Veteran was afforded a VA peripheral nerves examination in July 2012.  While this examination was performed prior to the Board's remand it appears that the report was not in the file before the Board in September 2012.  The examiner opined that the Veteran's right hand numbness was less likely than not incurred from treatment or fragment wound incurred during military service, and was more likely than not incurred from possible nerve entrapment at the wrist or elbow.  However, the examination report noted that electromyography (EMG) testing had not been performed.  A subsequent March 2013 neurology diagnostic study report indicates that EMG results are available in VistA Imaging.  The EMG report should be made part of the Veteran's file and considered by the examiner.  

The March 2013 supplemental statement of the case references an October 15, 2012 VA scar examination.  The report of this examination does not appear to be in the paper or virtual file and on remand should be associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate a copy of (1) the October 15, 2012 VA scar examination report (referenced in the March 21, 2013 supplemental statement of the case), and (2) the results of the EMG (referenced in a March 12, 2013 VA EMG Consult note) with the Veteran's file.  

2.  Then, schedule the Veteran for a VA examination to determine the current level of functional impairment associated with the scar on his right forearm.  The examiner is asked to provide the ranges of motion of the right forearm to include flexion and extension.  The examiner must state to what extent, if any, the range of motion is limited by repetitive use, fatigue, weakness, lack of endurance and incoordination.  

After reviewing the EMG report, the examiner is also asked to state to what extent, if any, there are neurologic abnormalities associated with the in-service gunshot wound.  

The claim file should be provided to the examiner.  A complete rationale for any opinion rendered must be provided.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



